DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s correspondence dated 3/10/2022. No claims were amended, canceled or added. Accordingly claims 1-20 are currently pending in the application.
The nonstatutory double patenting rejection has been overcome after the approval of the terminal disclaimer filed by applicant on 3/10/2022.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Most relevant prior art of record is Shurman (WO 98/07298) hereinafter Shurman.
Regarding claim 1, Shurman teaches A wearable device (“wearable device echo reduction system 800” in ¶[0065] and Fig. 8) comprising: a body (130 in Fig. 8) comprising a body having a first portion (In Fig. 8 the body 130 has a first portion comprised of first fastener 148 and first section of frame 132 connected at hinge 150) and a second portion (second portion in Fig. 8 Is comprised of body 130 on the right, second fastener 149 and second section of frame 132 connected to body at hinge 151); a first speaker connected to the first portion of the body (138 in Fig. 8); a second speaker connected to the second portion of the body (139 in Fig. 8); a first microphone connected to the first portion of the body (140 in Fig. 8); a second microphone connected to the second portion of the body (141 in Fig. 8); a processor (“digital sound processing circuits” in Page 28, Line 5 and Audio circuit 41 in Fig. 1); a memory accessible to the processor (implicit since a memory of some kind must be present with the digital processing circuit in order to function); 
Shurman does not specifically disclose  and programming in the memory, wherein execution of the programming by the processor configures the wearable device to perform functions, including 
The following is the reason for would be allowance of claim 1:
Shurman alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises programming in the memory, wherein execution of the programming by the processor configures the wearable device to perform functions, including functions to: selectively activate the first speaker ; selectively activate the second microphone; emit a first output sound signal via the activated first speaker while the first microphone and the second speaker are deactivated; and capture a first input sound signal via the activated second microphone during the emission of the first output sound signal by the activated first speaker, 
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-14, claims are allowed for their dependency on allowed claim 1.
Regarding claim 15, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the device of would be allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 16-20, claims are allowed for their dependency on allowed claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654